DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (PGPUB Document No. US 2017/0018274) in view of Johnsen et al. (PGPUB Document No. US 2018/0234330).
Regarding claim 10, German teaches a system for configuring a network service system for performing a network service using augmented reality, the system comprising: 
A user device (portable/wearable devices such as Google Glass (German: 0037, 0038, 0063, 0064)); 
And at least one processor, wherein the user device is executing an augmented reality (AR) cabling application using the at least one processor (the Examiner submits Google Glass requires the use of a processor to enable AR), wherein the AR cabling application is configured for:
Communicating, to an AR cabling subsystem of the network service system (intelligent network monitoring system (German: 0038)), network service task identification information (the required information in identifying the tasks on electronic work orders (German: 0038)), (the tasks on an electronic work orders (German: 0038)); 
Receiving, from the AR cabling subsystem of the network service system, cabling instructions based on the network service task identification information, wherein the cabling instructions is for instructing a user to perform a cabling task, wherein the cabling task involves connecting at least one cable to one or more physical ports of a physical resource of the network service system (step-by-step instructions of the electronic work order displayed on the display of the user portable/wearable device comprising visual indicating locations of necessary connector ports for the cable(s) (German: 0072, FIG.8B-C)); 
And providing, via a display and using at least one AR element, the cabling instructions for instructing the user to perform the cabling task (refer to the step by step instructions and visual indicators displayed on the intelligent eyeglasses 200 as shown in FIG.8A-C of German (German: 0071-0072)).

However, German does not expressly teach, wherein the network service task identification information is usable for identifying at least one testing or monitoring case (TMC) definition provisioned within the network service system, and the cabling task is associated with the at least one TMC definition

Johnsen teaches the need for providing an admin mode to perform re-cabling and cable test operations for any swing switch (Johnsen: 0180), wherein there are 3 different options in carrying out said admin mode (Johnsen: 0180-0186). Therefore, applying the teaching of Johnsen to German now teaches,
The network service task identification information is usable for identifying at least one testing or monitoring case (TMC) definition provisioned within the network service system (the Examiner submits, the AR system of German initiating the admin mode of Johnsen requires the AR system identifying said mode), 
And the cabling task is associated with the at least one TMC definition (any re-cabling done within the mode disclosed by Johnsen (Johnsen: 0180)).

Johnsen and German are relevant as both pertain to the field of network systems and cable routing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of German such as to apply the AR teaching to the process of carrying out the modes of Johnsen, because this enables a added variety of scenarios the AR system of German can be applied to.

Regarding claim 13, German teaches the system of claim 10 wherein the at least one AR element includes a visual overlay element indicating one of the physical ports to connect the at least one cable (“visual indicators that show the technician exactly which connector ports 156 are involved in the patching change” (German: 0072)), 
A text element indicating at least a portion of the cabling instructions (refer to the text shown in FIG.8B-C of German), 
Or an audio element indicating at least a portion of the cabling instructions (voice commands as disclosed in 0038 of German).

Regarding claim 14, German teaches the system of claim 10 wherein the AR cabling application provides the cabling instructions dynamically, wherein the AR cabling application provides a subsequent cabling instruction after detecting that a current cabling instruction was performed (“as shown in FIGS. 8A-8C, an electronic work order may be displayed to a technician on the display 210 in a step-by-step manner to facilitate the completion thereof” (German: 0071)).

Regarding claim 15, German teaches the system of claim 14 wherein the AR cabling application provides adjusted cabling instructions in response to detecting an improper connection or detecting that the user did not perform the cabling task correctly (“The system controller 110 may then process the image to confirm that the new server 154 has in fact been installed in the correct slot 142 in the equipment rack 140 and/or that the server 154 that was installed was the correct type of server…In this manner, any mistakes that occur in executing the work order may be identified and corrected immediately before they lead to connectivity failures and when the mistakes are the easiest to correct” (German: 0070)).

Regarding claim 16, German teaches the system of claim 10 wherein the network service system includes at least one data store for cabling task instructions associated with a plurality of physical resources, visual identifiers associated with a plurality of physical resources, or port information associated with a plurality of physical resources (The Examiner submits that the storage such as “memory 114 may also include a database 118” (German: 0043) is required for carrying out the cabling instructions (associated with a plurality of switches, routers, etc. (German: 0012, 0045), wherein the instruction includes connector port indicators (German: 0072, FIG.8B-C)).

Regarding claim 17, German teaches the system of claim 16 wherein the cabling task identification information includes a resource identifier obtained or determined using the user device, wherein the resource identifier includes a quick response (QR) code, a visual code, a near-field communication (NFC) (the intelligent eyeglasses (“user device”) communicates with controller of the network monitoring systems (German: 0065)) based identifier, a radio-frequency identification (RFID) based identifier, a serial number, a uniform resource identifier (URI), a fully qualified domain name (FQDN), or an internet protocol (IP) address.
Regarding claim 18, German teaches the system of claim 10 wherein the physical resource includes a server, a network switch, a computing platform, a chassis, a device, or a hardware component (switch, router (German: 0012, 0045)).

Claim(s) 1 and 4-9 is/are a corresponding method claim(s) of claim(s) 10 and 13-18. The limitations of claim(s) 1 and 4-9 are substantially similar to the limitations of claim(s) 10 and 13-18. Therefore, it has been analyzed and rejected substantially similar to claim(s) 1 and 4-9.

Claim(s) 19 is/are a corresponding non-transitory computer readable medium claim(s) of claim(s) 10. The limitations of claim(s) 19 are substantially similar to the limitations of claim(s) 10. Therefore, it has been analyzed and rejected substantially similar to claim(s) 19. The intelligent network monitoring system and the intelligent eyeglasses correspond to a computing device (computer, German: 0065, 0044) requires the use of a computer readable medium as presently claimed.

Claim(s) 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over German in view of Johnsen as applied to the claims above, and further in view of Werner et al. (PGPUB Document No. US 2019/0341723).
Regarding claim 11, the combined teachings as applied above does not expressly teach but Werner teaches the system of claim 10 wherein the AR cabling application includes or utilizes a web browser (Werner teaches within the same field of endeavor a portable AR device that accesses applications running on a cloud through a web browser (Werner: 0078)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize a portable device that can access AR applications on the cloud in the manner suggested by Werner, because this enables an increased level of accessibility as the applications is not limited to being stored locally.
Claims 2 and 20 are similar in scope to claim 11.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over German in view of Johnsen as applied to the claims above, and further in view of Corso et al. (US Patent No. 6,341,158).
Regarding claim 12, the combined teachings as applied above teaches the system of claim 10 wherein the AR cabling application or the network service system is configured for providing feedback indicating whether the user is following the cabling instructions by detecting, via a video portion or image, that the cabling task is completed (“The system controller 110 may then process the image to confirm that the new server 154 has in fact been installed in the correct slot 142 in the equipment rack 140 and/or that the server 154 that was installed was the correct type of server” (German: 0070))
And after detecting that the cabling task is completed, triggering a network communications test to confirm that the cabling task is completed.
Corso teaches the concept of running a completed task to test whether is properly operating (Corso: col.3, line 34-44).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to test the completed work order as suggested by Corso, because this enables correcting human error (Corso: col.3, line 34-44).
Claim 3 is similar in scope to claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616